M & T Bank v Morris (2016 NY Slip Op 02971)





M & T Bank v Morris


2016 NY Slip Op 02971


Decided on April 20, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
SANDRA L. SGROI
ROBERT J. MILLER, JJ.


2014-06971
 (Index No. 21155/12)

[*1]M & T Bank, respondent, 
vSandra Morris, appellant.


Sandra Morris, Saint Albans, NY, appellant pro se.
McCabe, Weisberg & Conway, P.C., New Rochelle, NY (Kiyam J. Poulson of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant appeals from an order of the Supreme Court, Queens County (Sampson, J.) entered April 28, 2014, which denied her motion to vacate a prior order of the same court entered October 11, 2013, which granted the plaintiff's unopposed motion, inter alia, for summary judgment.
ORDERED that the order is affirmed, with costs.
In seeking vacatur of the prior order granting the plaintiff's unopposed motion, inter alia, for summary judgment, the defendant was required to demonstrate " a reasonable excuse for not opposing the [prior] motion and a potentially meritorious opposition to the motion'" (Wells Fargo Bank, N.A. v Rooney, 132 AD3d 980, 983, quoting Thapt v Lutheran Med. Ctr., 89 AD3d 837, 837). The defendant failed to meet her burden of demonstrating a reasonable excuse for her default. To the extent that the defendant attributes her default to the conduct of her former attorney, we note that "undetailed [ ] and uncorroborated allegation[s] of law office failure [do] not constitute a reasonable excuse" (Aurora Loan Servs., LLC v Lucero, 131 AD3d 496, 496).
Accordingly, since the defendant failed to demonstrate a reasonable excuse for her default, the Supreme Court properly denied her motion to vacate the order, and this Court need not consider whether she proffered a potentially meritorious opposition to the motion (see CPLR 5015[a][1]; SDF8 CBK, LLC v 689 St. Marks Ave., Inc., 131 AD3d 1037, 1038; Blythe v BJ's Wholesale Club, Inc., 123 AD3d 1073, 1074; JP Morgan Chase Bank, N.A. v Russo, 121 AD3d 1048, 1049).
MASTRO, J.P., LEVENTHAL, SGROI and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court